Name: Commission Regulation (EEC) No 888/91 of 10 April 1991 amending Regulation (EEC) No 2190/90 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries
 Type: Regulation
 Subject Matter: marketing;  food technology;  prices;  foodstuff;  Europe
 Date Published: nan

 No L 90/18 Official Journal of the European Communities 11 . 4. 91 COMMISSION REGULATION (EEC) No 888/91 of 10 April 1991 amending Regulation (EEC) No 2190/90 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries quantities intended for that industry by Commission Regulation (EEC) No 2190/90 Q should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2190/90 is hereby replaced by the following : ' 1 . The Greek storage agencies listed in the Annex shall organize a sale of a maximum of 158 tonnes of currants from the 1986 harvest and of 10 000 tonnes of sultanas from the 1988 harvest in accordance with Regulations (EEC) No 626/85 and (EEC) No 913/89 at a price of :  ECU 11,3 per 100 kilograms net for currants, and THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (5), as last amended by Regulation (EEC) No 3601 /90 (6), provides that products intended for particular uses to be specified are to be sold at prices fixed in advance or determined by an invitation to tender ; Whereas the Greek storage agencies are still holding 158 tonnes of unprocessed currants from the 1986 harvest and 11 848 tonnes of unprocessed sultanas from the 1988 harvest ; whereas there are difficulties in disposing those products on the market for feedingstuffs ; whereas, in view of the additional demand from the distilling industry, the  ECU 9,3 per 100 kilograms net for sultanas. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 2) OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 119, 11 . 5. 1990, p. 74. 0 OJ No L 201 , 31 . 7. 1990, p . 4. 4 OJ No L 72, 13 . 3 . 1985, p . 7. (6) OJ No L 350, 14. 12 . 1990, p . 54. (7) OJ No L 198, 28 . 7. 1990, p. 29 .